UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6172


BRYAN KEITH RICHARDSON,

                Plaintiff – Appellant,

          v.

MR. SMITH, Associate Warden of Prison Operations; MR.
RUSSELL A. PERDUE, Warden of the Entire Prison; MR. YARBER,
Lieutenant of the SIS Department; MR.    YEAGER, A Federal
Employee at the Camp; MS. PARK-DAVISON, Unit Manager of
Building A.; MR.   WEAVER, Health Service Administrator of
the Prison; MR. CLARK, Education Supervisor at the Prison;
MR. BECK, Prison Education Specialist; MS.    THOMPKINS, An
Educational/Teacher at the Prison; COUNSELOR C TAYLOR,
Counsel for Unit A-3 at the Prison; DOES 1 THROUGH 8, BOP
Employee,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.    John Preston Bailey,
District Judge. (2:14-cv-00064-JPB-MJA)


Submitted:   August 26, 2016             Decided:   September 13, 2016


Before KING, SHEDD and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Bryan Keith Richardson, Appellant Pro Se. Erin K. Reisenweber,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Bryan Keith Richardson appeals the district court’s order

adopting the report and recommendation of the magistrate judge

and denying relief on his complaint filed pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971).       We have reviewed the record and find no reversible

error.        Accordingly, we affirm substantially for the reasons

stated    by    the     district   court.       Richardson    v.    Smith,     No.

2:14-cv-00064-JPB-MJA (N.D. W. Va. Jan. 20, 2016).                  In addition,

we find that Richardson’s requests for discovery were properly

denied because the evidence sought for discovery would not have

created a genuine issue of material fact sufficient to defeat

summary judgment.         See Ingle ex re. Ingle v. Yelton, 439 F.3d

191,    195    (4th   Cir.   2006).     We    deny   Richardson’s    motion    for

appropriate relief and dispense with oral argument because the

facts    and    legal   contentions     are   adequately   presented      in   the

materials      before    this   court   and   argument    would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                         3